DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 2-5, drawn to details of a substrate
Group II, claim(s) 6-8 and 14, drawn to a device comprising a substrate and an image sensing device
Group III, claim(s) 9, drawn to a device comprising a substrate and heat sink
Group IV, claim(s) 10-13, drawn to a manufacturing method

Claim 1 links groups I-III and would be examined therewith.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of: 
a substrate comprising: a second region that is disposed inside a first region in which a semiconductor component is arranged and that is surrounded by a connection part and a slit, the connection part having a spot facing on a side of a surface on which the semiconductor component is arranged,
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP 62-151777 (hereinafter “777”) in view of JP 2003-304038 (hereinafter “038”) (see 3/27/20 IDS and documents filed on same date). 
777 teaches a substrate comprising: a second region (generally 2) that is disposed inside a first region (generally outermost periphery of 1) in which a semiconductor component 5 is arranged and that is surrounded by a connection part (gap in 3) and a slit 3.

    PNG
    media_image1.png
    249
    388
    media_image1.png
    Greyscale

777 does not teach the connection part having a spot facing on a side of a surface on which the semiconductor component is arranged. 038 teaches the connection part (e.g. 12) having a spot facing (recess; the height of 12 is lower than the height of the surrounding PCB at e.g. 14 and 16) on a side of a surface on which the semiconductor component is arranged.

    PNG
    media_image2.png
    428
    375
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of invention to add 038 to the invention of 777, such that the connection portion of 777 has the same structure as 12 (wherein it is recessed from the surrounding PCB). The motivation to do so is that is produces the predictable results of providing a wiring board wherein stress applied to the board is eliminated (see “problem to be solved”).


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo whose telephone number is (571)270-5030. The examiner can normally be reached 9 am - 5 pm M-F Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819